DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 7-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument
35 U.S.C. 112, Sixth Paragraph
Claims 1-13 do not appear to invoke 35 U.S.C. 11, sixth paragraph because the claim language uses known structures, such as cameras and processors. The claimed structures also don’t appear to be couple with any functional language either.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold (US 2018/0249087) in view of Jang (KR100898041) (see attached translation and illustrations from original published application) in view of Hesla et al. (US 2018/0332267).
Regarding claim 1, Arnold teaches an omnidirectional photographing system (Figs. 6-8, 11B, 12B and 16) comprising:

	an image processor configured to generate an entire celestial sphere image based on images generated by the at least two cameras facing different directions attached to the helmet, the entire celestial sphere image being an image that depicts surroundings of the wearer (Arnold teaches in paragraphs 6, 47 and 74 teaches the ability for an image processor (Figs. 11B, 12B and 13A-13B teaches a video processor that combines the images captured from the plurality of cameras to generate a spherical image surrounding the person wearing the helmet in Figs. 6-8).
	However, while Arnold teaches the use of a helmet (Figs. 6-8), fails to particularly teach that the at least two cameras detachably attach to attachments to an outer peripheral surface of a helmet, and therefore fails to explicitly teach, “a helmet band and attachments that detachably attach the at least two cameras to an outer peripheral surface of a helmet, the helmet being a wearing tool that is to be worn by a wearer”.
	In an analogous helmet attached camera art, Jang in Figs. 4-5 and last five paragraphs of page 3 of the description teaches a helmet (5) surrounded on the outer surface by a head band (50/52/54), with attachments (60, 65) that allows for camera and camera components to be detachably attached to the outer periphery of the helmet.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Jang into the helmet system of Arnold, such that the cameras in Arnold utilizes the helmet band to allow its’ cameras to be detachably attached to the outer peripheral surface of a helmet because said incorporation allows for the benefit of maximizing practicality by allowing the camera system to be adjusted to different sized helmets (paragraphs 13-16).
However, as discussed above, Arnold’s camera is able to capture the 360 video surrounding the wearer by way of its plurality of fisheye lens, but is silent towards an “entire celestial sphere image” per se, mainly because the shape of the processed video is deemed a hemispherical domed image. Although a domed image would still use the same footage from all the cameras, the shape of the processed video is not termed as an “entire celestial sphere image”. 
However, in a related prior art, Hesla teaches using the video captured by a plurality of cameras on a helmet to also generate an “entire celestial sphere image” in 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Hesla into Arnold because such an incorporation allows for the benefit of improving the system by allowing a user to entirely see around a wearer, such that valuable footage is never out of view for future playback (Hesla: paragraphs 4-6).
Regarding claim 2, Arnold teaches the claimed wherein:
the at least two cameras point in different directions in a horizontal direction (Figs. 6-9, plurality of cameras 612, 613, 617, 650 and 658 on the helmet pointing in different directions);
an angle of view of each of the at least two cameras partially overlap each other (Figs. 6-9, plurality of cameras 612, 613, 617, 650 and 658 on the helmet. Paragraph 42, 47 and 63 teaches the video footage has overlaps in the sense that the video processor combines the video into a seamless 360-degree view. In generating seamless 360 degree video, overlaps in the FOV between footage captured by neighboring cameras are smoothed, blended or stretched/shrunk to remove any transitions between FOVs); and
number of the at least two cameras is sufficient for imaging an entire surrounding of the wearer in the horizontal direction (Figs. 6-9, plurality of cameras 612, 613, 617, 650 and 658 on the helmet are used to create a spherical video/image surrounding the wearer in the horizontal direction).
Regarding claim 4, Arnold teaches the claimed wherein:

the image processor is configured to calculate distance from the wearer to a subject based on an image of the subject having been imaged by the at least two cameras and distance between the at least two cameras (paragraphs 66 and 91 teaches wherein plurality of cameras are used to enhance the distance evaluation of objects in the field of view. Therefore, known distance between cameras are used in calculating the distance to objects in the field of view imaged by the two cameras).
Regarding claim 5, Arnold teaches the claimed wherein:
the wearing tool is mounted on a head of the wearer (Figs. 6-8, mounted of a user’s head); and each of the at least two cameras has an angle of view of 180 degrees or more (paragraph 6) and is provided at a position corresponding to temporal regions of the wearer (Figs. 6-8, side/lateral/temporal locations).
Regarding claim 7, Arnold teaches the claimed further comprising a management-side image display that is provided in a management device and can display an image generated by the image processor (paragraphs 52 and 60 teaches an archival storage and display system that is able to display the video footage captured by the helmet cameras),
wherein the management device is configured to acquire images generated by the at least two cameras by wireless communication (paragraphs 52 and 60 teaches an 
Regarding claim 8, Arnold teaches the claimed wherein the management device or a manager managing the wearer can grasp a surrounding situation of the wearer based on the image generated by the image processor (Figs. 11A and paragraphs 52 and 60 teaches wherein the archival storage and display system includes the ability to display (on display 1110) the very same footage captured by the helmet cameras).
Regarding claim 9, Arnold teaches the claimed further comprising a communication device for the management device or the manager to send an instruction to the wearer (paragraphs 46 and 50 teaches receiving on the helmet commands from the management device).
Regarding claim 10, Arnold teaches the claimed wherein the image processor is provided in the management device (paragraph 63 teaches wherein the video processing also takes place externally to the helmet/body worn device).
Regarding claim 11, Arnold teaches the claimed further comprising a wearing-side image display that is provided in the wearing tool and can display an image generated by the image processor (Figs. 7, 10, 11B and 12B teaches a heads up display that displays the captured images).
Regarding claim 12, Arnold teaches the claimed wherein the image processor is provided in a wearing device to be worn by the wearer (Figs. 7, 10, 11B and 12B, wherein the video processor is on the helmet itself).
Regarding claim 13, Arnold teaches the claimed further comprising a wearing-side image memory that is provided in the wearing tool and stores images generated by 
Method claim 14 is rejected for the same reasons as discussed in system claim 1 above because the system of claim 1 performs the method as claimed.

	
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Arnold (US 2018/0249087) ) in view of Jang (KR100898041) (see attached translation and illustrations from original published application) in view of Hesla et al. (US 2018/0332267) and further in view of Baur et al. (US 2012/0154591)
Regarding claim 3, Arnold, Jang and Hesla teach the ability to generate a 360 spherical video using the plurality of video footage captured by the plurality of cameras located on a helmet, however, both Arnold and Hesla aren’t specific to the entire celestial sphere image being generated as an overhead-view image and therefore fails to teach the claimed: wherein the image processor is configured to generate an overhead-view image based on the entire celestial sphere image, the overhead-view image being an image obtained by imaging the wearer from directly above.
Baur teaches the claimed in paragraph 91, wherein similar to Arnold and Hesla, the system is able to provide a bird’s eye view which provides an overhead-view above the location of the cameras.
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Baur into the proposed combination of Arnold and Hesla such that Baur’s ability to create an overhead view, would be utilized into process of generating the “entire celestial sphere image” in Hesla, so that the final outputted video would result in the same overhead/bird’s eye view directly above the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GELEK W TOPGYAL whose telephone number is (571)272-8891.  The examiner can normally be reached on M-F (9:30-6 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/GELEK W TOPGYAL/           Primary Examiner, Art Unit 2481